PER CURIAM.
Lorenzo Allen appeals the order that denied his second rule 3.850 motion as impermissibly successive. Because his first motion was both filed and denied while his conviction was on appeal, his second motion is not procedurally barred. Daniels v. State, 712 So.2d 765 (Fla.1998). We therefore reverse and remand for further proceedings. Because the oath on Allen’s motion is somewhat irregular, on remand the trial court can require Alen to amend his motion to include either an oath that is properly signed and notarized or a signed, unnotarized oath. See, Fla. R.Crim.Pro. 3.987 (1999).
REVERSED AND REMANDED.
WARNER, C.J., SHAHOOD and HAZOURI, JJ., concur.